Citation Nr: 1533975	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-26 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral leg disability.

5. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability.

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral ankle disability.
7.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for depression.  

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for a bilateral ankle disability.

10.  Entitlement to service connection for an acquired psychiatric disability, to include depression.

11.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran failed to appear for his scheduled Travel Board hearing at the RO in May 2015.  Notice of the hearing was sent to his last reported address in April 2015.  The notice was not returned as undeliverable, and the Veteran has not provided good cause for his failure to appear or requested that the hearing be rescheduled.  Therefore, his hearing request is deemed withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

With regard to the previously denied claim of entitlement to service connection for depression, which is reopened below, the Board has broadened the merits discussion to include any acquired psychiatric disability, as characterized on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

While it appears that one service personnel record that was not previously a part of the Veteran's claim file was associated with the record in June 2014, the record, which consists of a Special Order, is not relevant to the matters before the Board.  Accordingly, reconsideration of the claims is not required.  See 38 C.F.R. 
§ 3.156(c).


FINDINGS OF FACT

1.  In a July 2004 rating decision, the RO denied claims of entitlement to service connection for bilateral hearing loss, tinnitus, a low back disability, a bilateral leg disability, a left knee disability, a bilateral ankle disability, and depression.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  The evidence submitted since the July 2004 RO decision is cumulative and redundant of the record at the time of the prior final denial of the bilateral hearing loss claim, and it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.  

3.  The evidence submitted since the July 2004 RO decision is cumulative and redundant of the record at the time of the prior final denial of the tinnitus claim, and it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.  

4.  The evidence submitted since the July 2004 RO decision is cumulative and redundant of the record at the time of the prior final denial of the low back claim, and it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.  

5.  The evidence submitted since the July 2004 RO decision is cumulative and redundant of the record at the time of the prior final denial of the bilateral leg claim, and it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral leg disability.  

6.  The evidence submitted more than one year since the July 2004 RO decision is neither cumulative nor redundant of the record at the time of the prior final denial of the left knee claim, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability.

7.  The evidence submitted more than one year since the July 2004 RO decision is neither cumulative nor redundant of the record at the time of the prior final denial of the bilateral ankle claim, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral ankle disability.

8.  The evidence submitted more than one year since the July 2004 RO decision is neither cumulative nor redundant of the record at the time of the prior final denial of the depression claim, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for depression.

9.  A left knee disability did not have its clinical onset in service and is not otherwise related to active duty; arthritis was not exhibited within the first post service year.  

10.  A bilateral ankle disability did not have its clinical onset in service and is not otherwise related to active duty.  
11.  An acquired psychiatric disability, to include depression, did not have its clinical onset in service and is not otherwise related to active duty.  

12.  A right shoulder disability did not have its clinical onset in service and is not otherwise related to active duty; arthritis was not exhibited within the first post service year.  


CONCLUSIONS OF LAW

1.  The July 2004 decision denying claims of service connection for bilateral hearing loss, tinnitus, a bilateral leg disability, a left knee disability, a bilateral ankle disability, a low back disability, and depression is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).

2.  As the additional evidence received since the July 2004 decision is not new and material to the claim of entitlement to service connection for bilateral hearing loss, it is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  As the additional evidence received since the July 2004 decision is not new and material to the claim of entitlement to service connection for tinnitus, it is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  As the additional evidence received since the July 2004 decision is not new and material to the claim of service connection for a low back disability, it is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  As the additional evidence received since the July 2004 decision is not new and material to the claim of service connection for a bilateral leg disability, it is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  The previously denied claim of entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

7.  The previously denied claim of entitlement to service connection for a bilateral ankle disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

8.  The previously denied claim of entitlement to service connection for depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

9.  The criteria for entitlement to service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

10.  The criteria for entitlement to service connection for a bilateral ankle disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

11.  The criteria for entitlement to service connection for acquired psychiatric disability, to include depression, are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

12.  The criteria for entitlement to service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  For claims to reopen, VA must notify a claimant of the evidence that would be necessary to substantiate the element(s) required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).
The RO sent a letter to the Veteran in March 2009, prior to the initial adjudication of his claims, giving him proper notice in satisfaction of the VCAA.  Id.; see also 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this notice advised him of the evidence and information necessary to reopen his claims and establish service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter advised the Veteran of the bases of the prior final denials of his claim, namely a lack of evidence that tinnitus, right ear hearing loss, bilateral leg, and back disabilities were "occurred in" or "caused by service," and a lack of current diagnosis for the depression, bilateral ankle and left knee claims.  Although the notice incorrectly advised the Veteran that no current left ear hearing loss disability had been established at the time of the 2004 rating decision (see the May 2004 VA examination report demonstrating hearing loss in each ear per 38 C.F.R. 
§ 3.385), this error is harmless, in that the Veteran was properly advised as to the basis of the denial of service connection for his right ear hearing loss claim and the evidence necessary to reopen that claim, as detailed above.  In any event, neither the Veteran nor his representative has alleged any prejudice from this error, nor identified how it affected the essential fairness of the adjudication.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Accordingly, the Board finds the duty to notify is satisfied.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this regard, the Board notes that the Veteran's service treatment records (STRs) could not be located at the time of the initial 2004 rating decision and have not been located since, possibly because they were destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri (NPRC).  In such cases, VA has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Here, a request was made to the service department in October 2003 for all available STRs.  A response was received in January 2004 that the case was fire-related, and that no records were available.  In January 2004, the RO requested that the Veteran complete an information form to assist in reconstructing the missing records . In February 2004, the Veteran returned the form and indicated that he was treated for his disabilities in 1955, but could not remember the organization to which he was assigned or the facility where he was treated, thereby rendering any additional search futile.  A Formal Finding on the Unavailability of Service Records was issued in March 2004, and the Veteran was informed of the inability to obtain his STRs by separate correspondence.  Regarding other evidence, post-service VA treatment records have been obtained, with the exception of Providence VA Medical Center records dated from 1962 to 1974, which were not available.  See December 2009 Formal Finding of Unavailability.  The Veteran was advised of the inability to obtain these records in a December 2009 notice.  In light of the foregoing, the Board finds that further efforts to obtain missing service or VA treatment records would be futile and the duty to notify the Veteran of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159(e), was satisfied.

The Veteran was afforded a VA examination in May 2010 for his tinnitus claim, the report of which is adequate for rating purposes, as it is based upon review of the Veteran's claims file and audiological examination.  Examinations are not otherwise not necessary for the Veteran's claims to reopen, as VA has no duty to provide the Veteran with a medical examination or opinion in response to a claim to reopen if new and material evidence has not been submitted.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).

By decision below, the Board is reopening the Veteran's claims for a left knee disability, a bilateral ankle disability, and depression.  The Veteran is also claiming a right shoulder disability for the first time.  However, as detailed further below, there is no credible evidence establishing any in-service event, injury or disease.  Accordingly, an examination is not necessary to satisfy the VA's duty to assist with regards to these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  In sum, the duty to assist is also met.

II.  Petitions to reopen

In a July 2004 rating decision, the RO denied service connection for bilateral hearing loss, tinnitus, a low back disability, a bilateral leg disability, a left knee disability, a bilateral ankle disability, and depression.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.  Thus, the July 2004 decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Where the claim in question has been finally adjudicated at the agency of original jurisdiction level and not appealed, the statutes make clear that the Board must initially determine whether new and material evidence has been submitted, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Hickson v. West, 11 Vet. App. 374, 377 (1998).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claims for service connection for bilateral hearing loss and tinnitus were denied in the July 2004 rating decision because there was no evidence that either disability occurred in or was caused by acoustic trauma during service.  (In this regard, while the rating decision incorrectly noted that the evidence of record did not show audiometric findings which meet VA's definition of left ear hearing loss under 38 C.F.R. § 3.385 (see the May 2004 VA examination report), it also correctly informed the Veteran that the VA examiner diagnosed mild hearing loss in the left ear and determined it was not related to military acoustic trauma.)  

The Veteran has not provided new and material evidence demonstrative of a nexus between service and his bilateral hearing loss.  While the Veteran has provided lay statements, these are insufficient to establish a nexus or a continuity of symptomology to warrant reopening the claim.  His wife has only noted that the Veteran uses hearing aids.  Moreover, while the Veteran has provided statements from his brothers noting that the Veteran has had ear trouble since a tank explosion in Korea, these statements are inherently incredible, in that the Veteran's DD Form 214 clearly states that he had no foreign service.  See Justus, supra.  Thus, the statements cannot be considered new and material evidence, and the claim is not reopened.

The Veteran has also not provided new and material evidence as to his tinnitus claim.  The May 2010 VA examination report provided a negative nexus opinion regarding tinnitus, which does not serve to reopen the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (evidence that is unfavorable to an appellant's case and that supports the previous denial cannot trigger a reopening of the claim).  Lay evidence of record is also insufficient.  The Veteran stated at the examination that he thought that his tinnitus began after his vehicle was hit in the Korean War.  This is inherently incredible for two reasons.  First, as noted above the Veteran did not serve in Korea.  Additionally, as noted on the 2010 VA examination report, the Veteran previously stated in September 2003 that his tinnitus began seven years prior, or in 1996.  His brother's statements are inherently incredible for the reasons discussed above.  

New and material evidence has not been received with regards to the claim for a low back disability, which was denied in the July 2004 rating decision because there was no evidence that the disability occurred in, or was caused by, the Veteran's service.  Here, the statement from the Veteran's brother A.D., as discussed above, noted that the Veteran was injured in a tank explosion and has had back injuries since he returned from service.  However, this is inherently incredible because, as discussed above, the Veteran did not serve in the Korean War.  Accordingly, new and material evidence has not been received, and reopening of the claim for service connection for a bilateral ankle disability is not granted.

New and material evidence has also not been received with regards to a bilateral leg disability, which was denied in the July 2004 rating decision because there was no evidence that the disability occurred in, or was caused by, the Veteran's service.  Here, the Veteran has provided neither new nor material evidence on this matter, and reopening of the claim for service connection for a bilateral ankle disability is therefore not warranted.

Finally, new and material evidence has been received for a left knee, bilateral ankle and depression claims, which were denied in the July 2004 rating decision for lack of a current disability.  New and material evidence received more than one year since that decision includes a November 2009 VA treatment record noting bilateral knee pain requiring use of knee braces, a February 2013 VA treatment record indicating that the Veteran was receiving treatment for a swollen ankle, and an August 2012 VA treatment record diagnosing the Veteran with depressive disorder not otherwise specified (NOS).  The left knee, bilateral ankle and depression claims are therefore reopened. 
III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran is not entitled to service connection for any of his claims.  The gravamen of his claims is that his disabilities arose from service, when he was in a tank that was hit by enemy fire in Korea, resulting in his receipt of a Purple Heart.  See, e.g., February 2009 statement/claim.  However, the Veteran and his family members are unreliable historians, in that, as discussed above, the Veteran's DD Form 214 clearly shows that he had no overseas service or combat awards.  The Board's heightened duty to consider the benefit of the doubt rule in light of the Veteran's missing STRs is of no consequence here, as the available DD Form 214 establishes that the Veteran's reports of an injury during service are completely incredible.  Accordingly, service connection is not warranted on a direct basis.  

Similarly, the Veteran is not entitled to service connection on a presumptive basis due to arthritis of the right shoulder (see September 2009 orthopedic consultation), or the left knee (see generally VA treatment records noting a history of osteoarthrosis involving the knee), as these conditions first manifest decades after service, well past the one year presumptive period.  Finally, any lay evidence that the Veteran has provided as to continuity of symptomology is unavailing, given the Board's findings above that the statements of the Veteran and his family members lack credibility.  

ORDER

The claim for service connection for bilateral hearing loss is not reopened.

The claim for service connection for tinnitus is not reopened. 

The claim for service connection for a low back disability is not reopened.

The claim for service connection for a bilateral leg disability is not reopened.

The claim for service connection for a left knee disability is reopened.  

The claim for service connection for a bilateral ankle disability is reopened.  

The claim for service connection for depression is reopened.  

Service connection for a left knee disability is denied.

Service connection for a bilateral ankle disability is denied.

Service connection for an acquired psychiatric disability, to include depression, is denied.

Service connection for a right shoulder disability is denied.  



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


